Citation Nr: 1829175	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  13-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for compensation for the residuals of dental injury to teeth number 7 and 8.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement syndrome with tear and acromioclavicular arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

The issues of entitlement to service connection for a right eye disability and entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement syndrome with tear and acromioclavicular arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the August 2016 Travel Board hearing, the Veteran requested withdrawal of his claim of entitlement to service connection for compensation for the residuals of dental injury to teeth number 7 and 8.
2.  Bilateral sensorineural hearing loss was not manifested during service or within a year of separation from service and is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to the issue of entitlement to service connection for compensation for the residuals of dental injury to teeth number 7 and 8 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C. §§ 38 U.S.C. 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2010 and July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the August 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Request for Withdrawal

Following certification of the appeal to the Board, the Veteran, on the record at the August 2016 Travel Board hearing, requested withdrawal of the issue pertaining to service connection for compensation for the residuals of dental injury to teeth number 7 and 8.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.202, 20.204.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.

Service Connection

The Veteran seeks service connection for bilateral hearing loss.  The Veteran testified in August 2016 that he was a tank systems mechanic and that he had significant noise exposure during service.  
  
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are absent complaints, findings or diagnoses of hearing loss during service.  On the clinical examination for separation from service, the Veteran's hearing was within normal limits.  Thus, there is no competent evidence of any hearing loss during service.      

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  However, the first showing of hearing loss after service was not until October 2001, 18 years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Although the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  The Veteran reported at the September 2010 VA examination that his constant tinnitus started in the military.  At the August 2016 Board hearing, the Veteran testified that his ringing and hearing problems started at the same time during service.  The file, however, contains an October 2001 ear evaluation report in which it notes that the Veteran complained of his ear ringing for several months, worse when environment was quiet.  The Veteran reported that he worked with power tools.  After examination, he was assessed as having tinnitus and hearing loss and was referred to an Ear Nose and Throat specialist.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Although the Veteran asserts that his bilateral sensorineural hearing loss is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this case, in light of the lack of any relevant history reported between the Veteran's date of discharge in 1983 and 2001, as well as the Veteran's report in 2001 that he had been having ringing in his ear for months, and not years, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran has been diagnosed as having sensorineural hearing loss; at the September 2010 VA examination, his pure tone threshold values were such that he met the criteria for a hearing disability for VA purposes.  Thus, he has a current disability.  In addition, at the August 2016 videoconference hearing, the Veteran testified that he experienced significant in-service noise exposure due to his job as a tank systems mechanic.  The Board sees no reason to question the credibility of the Veteran's testimony, and finds that exposure to acoustic trauma has been established.  As such, the Veteran has an in-service incurrence of an acoustic injury.   

The remaining question, therefore, is whether there is medical evidence of a relationship between the current hearing loss disability and the Veteran's military service, specifically his in-service acoustic trauma.  No medical professional, however, has ever related sensorineural hearing loss to the Veteran's military service.  

The Veteran underwent VA examination in September 2010.  The examiner acknowledged that the Veteran served as a tank system mechanic, as such experienced acoustic trauma.  After review of the file and examination of the Veteran, the examiner opined that it was less likely as not that the Veteran's hearing loss/tinnitus was caused by or a result of his military noise exposure and noted that the Veteran reported using hearing protection in the military and also had a significant history of occupational noise exposure with civilian employment over a 23-year period as a carpenter.  The examiner opined that the Veteran's hearing loss and tinnitus were more than likely impacted by civilian occupations noise exposure, presbycusis, and /or some other etiology.

The Board notes that the Veteran stated that before he went into the military, he was a maintenance man and acknowledged that post-service, he worked as a carpenter and in road construction.  Private treatment records also confirm that the Veteran was a carpenter after service.  Social Security Administration records indicate that the Veteran was a frame carpenter from 1984 to 2007 and worked eight hours a day, five days a week framing houses.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show treatment or diagnosis of hearing loss until 2001, years after service.  

Thus, the record is absent competent evidence of hearing loss in service or within a year of discharge from service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's service and his current hearing loss.

The Board must also consider the Veteran's own opinion that his hearing loss is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hearing loss as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  


ORDER

The claim of entitlement to service connection for compensation for the residuals of dental injury to teeth number 7 and 8 is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for a right eye disability.  

The Veteran's service treatment records indicate that on examination in March 1980 on entrance into service, his distant vision in the right eye was 20/25; the summary of defects and diagnoses noted defective distant vision, not considered disabling.  

On January 27, 1982, the Veteran complained of itching, burning eyes, reading difficulty, poor night vision, specifically trouble with words doubling when reading.  After examination, the Veteran was prescribed eyewear.  On October 7, 1982, the Veteran presented with sore upper neck area for two days along with right eye ache when swallowing.  On March 27, 1983, the Veteran sought emergency care when he fell against a guard rail and sustained injuries.  Examination demonstrated, inter alia, infraorbital ecchymosis to the right eye.  On March 30, 1983, the Veteran presented with complaint of swollen right eye to jaw.  Examination of the right eye showed a bruise with swelling.  On April 5, 1983, the Veteran was seen for injuries sustained when he ran into a pole including a subconjunctival bleed to the right eye.

On the clinical examination for separation from service in August 1983, the Veteran's eyes, ophthalmoscopic, pupils, and ocular motility were evaluated as normal.  The Veteran's distant vision in the right eye was 20/30.  

The Veteran underwent VA eye examination in April 2010.  After review of the file and examination of the Veteran, the examiner diagnosed the Veteran as having refractive error, presbyopia, and dry eyes and opined that these disorders were not caused by or related to in-service trauma.  The examiner noted that the Veteran had a history of trauma from service but demonstrated no corneal scar of either eye.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran suffers from an eye disorder related to his military service, and in particular, whether a superimposed injury on the Veteran's defective vision noted at entrance created additional disability.  38 C.F.R. § 3.159 (c)(4).
The Veteran also seeks a higher evaluation for his service-connected right shoulder impingement syndrome with tear and acromioclavicular arthritis. 

The Veteran contends that the symptoms associated with his service-connected right shoulder disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in August 2016 to the effect that he thought that his right shoulder symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in April 2010.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected right shoulder impingement syndrome with tear and acromioclavicular arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye examination in order the address the nature and etiology of all current right eye disorders.  The claims file must be made available to the examiner  in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

(a) What are the Veteran's current diagnoses pertaining to the right eye?

(b) For each diagnosed right eye disorder, other than refractive error, is it at least as likely as not (50 percent or greater probability) that any such disorder began in service, was caused by service, or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) With respect to each diagnosed refractive error, is it at least as likely as not (i.e., 50 percent or greater probability) that any additional vision disability results from an in-service superimposed injury.  The examiner is asked to address the right eye vision change during service.

A complete rationale must be provided for any opinion offered.

2.  The Veteran should be afforded a VA orthopedic examination to determine the current nature and severity of his service-connected right shoulder impingement syndrome with tear and acromioclavicular arthritis.  The claims file must be made available to the examiner in conjunction with the examination.  When addressing the Veterans right shoulder disability the examiner should specifically address the impact of flare-ups, as well as active and passive motion, weight-bearing and non-weight bearing motion, and compare the function to the opposite undamaged joint.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


